Citation Nr: 1455818	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  06-34 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to additional accrued benefits based on the death of the Veteran. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel



INTRODUCTION

The Veteran served on active duty from February 1945 to July 1946, during World War II.  She died in November 2001.  The appellant is the Veteran's daughter.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2004 rating decision of the Department of Veterans Affairs (VA), Oakland, California, Regional Office (RO).  The appellant disagreed with such decision and subsequently perfected an appeal.   

In October 2009, the appellant testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is of record and has been reviewed.  In December 2009, the Board remanded this matter for additional development.     

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the December 2009 remand, the Board directed the RO to mail to the appellant's correct address a November 2008 letter issued pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), and an April 2009 Supplemental Statement of the Case (SSOC).  As the Board then explained, the original claims folder had been lost and rebuilt during the course of the appellant's appeal, and submission to the appellant's correct address was necessary to comply with the VCAA.  See Smith v. Brown, 10 Vet. App. 44, 48 (1998) (citing Layno v. Brown, 6 Vet. App. 465, 469 (1994); Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992)); see also O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Cromer v. Nicholson, 19 Vet. App. 215 (2005) (where the Court held that VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule). 

The record indicates that the RO sent the November 2008 letter to the then-current address of the appellant.  However, the record indicates that the RO sent to an incorrect (older) address the April 2009 SSOC.  As such, the case must be remanded for compliance with the December 2009 remand directive.  Stegall v. West, 11 Vet. App. 268 (1998).     

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send to the appellant's current address a copy of the April 2009 SSOC. 

Please note the Board's September 2014 letter to the appellant, which was mailed to her current address.   

2.  Upon completion of the above-requested development, the AOJ should readjudicate the appellant's claim for additional accrued benefits, taking into account any newly obtained evidence.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the appellant should be provided with a new SSOC and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



